Citation Nr: 1639780	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a separate compensable disability rating for neurological symptoms related to a service-connected back disability other than peripheral neuropathy.

2.  Entitlement to an increased rating on an extraschedular basis for the Veteran's service-connected low back disability and bilateral hearing loss, to include consideration of the combined effect of all service-connected disabilities.  

3.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for persistent depressive disorder with persistent major depressive episode and generalized anxiety disorder, currently evaluated as 50 percent disabling.

5.  Entitlement to an increased rating for tension headaches, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based upon an individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to June 1980 and from December 1987 to August 1995.  

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal is currently with the RO in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing is of record.  

This appeal was remanded by the Board in December 2011 for further development and, in July 2014, the Board denied entitlement to an increased rating for a back disorder and bilateral hearing loss.  The Veteran appealed portions of this decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2015 Order, vacated and remanded the Board's decision to the extent that it denied entitlement to an increased rating for a back disability for the periods prior to January 4, 2011, and from March 1, 2011, to December 27, 2011, and denied entitlement to an extraschedular rating for his service-connected disabilities on a collective basis.  

In the July 2014 decision, the Board also remanded the issue of whether a separate compensable rating is warranted for any neurological disorders resulting from the Veteran's back disability, other than peripheral neuropathy.  This development having been completed, this issue is ready for adjudication. 

For the period from January 4 to February 28, 2011, the Veteran was granted a total disability rating for his service-connected back disability based on the need for convalescence.  38 C.F.R. § 4.30 (2014).  As this was a temporary total disability rating, this period is no longer on appeal.  

In an August 2015 Board decision, amongst other issues, a separate compensable rating for neurological symptoms related to a service-connected disability, other than peripheral neuropathy, and an increased rating on an extraschedular basis for the Veteran's service-connected back disability and bilateral hearing loss were denied.  

The Veteran appealed the portions set forth in the August 2015 Board decision and in a March 2016, Order, the Court, in a Joint Motion for Partial Remand, vacated and remanded the Board's August 2015 Board's decision to the extent that it denied a separate compensable rating for neurological symptoms related to a service-connected disability, other than peripheral neuropathy, and an increased rating on an extraschedular basis for the Veteran's service-connected back disability and bilateral hearing loss.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

As to the issues of increased ratings for degenerative joint disease of the lumbar spine, persistent depressive disorder with persistent major depressive episode and generalized anxiety disorder, tension headaches and tinnitus, the Veteran filed Notices of Disagreements with the August 2015 and July 2016 ratings which denied these claims.  The AOJ has not yet issued a Statement of the Case on these issues.  Although the AOJ is developing these issues, the Board must remand them to the AOJ for issuance of a Statement of the Case because they are also inextricably intertwined with the TDIU issue on appeal.  See also Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required before the claims on appeal may be adjudicated.  In this regard, the Board erred by failing to ensure compliance with the July 2014 Board remand.  

In the July 2014 Board remand, the Board ordered an examiner to determine the current degree of severity of any neurological manifestations of degenerative disc disease (DDD) of the lumbar spine other than lower extremity peripheral neuropathy, such as his urinary frequency, nocturia, and erectile dysfunction, due to his service-connected lumbar spine disability and to opine whether it is at least as likely as not (50 percent or greater probability) that bladder impairment and erectile dysfunction are proximately due to, the result of, or aggravated by the service-connected lumbar spine disability.  During an October 2014 VA examination, the examiner opined that it was less likely as not that the Veteran's erectile dysfunction, urinary incontinence, and nocturia were related to his service-connected back disability and opined that these conditions were caused by his enlarged prostate.  However, the examiner did not offer any opinion as to whether these conditions were aggravated by his service-connected back disability; therefore, the examination did not comply with the July 2014 Board directives and further remand was found to be warranted to ensure compliance with the July 2014 Board remand and to obtain an opinion that addresses aggravation.  See also Stegall v. West, 11 Vet. App. 268 271 (1998).  

The Board also erred in consideration of the application of Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), indicating the United States Court of Appeals for the Federal Circuit (Federal Circuit) analysis pertains only to the second step in Thun v. Peake, 22 Vet.App. 111, 115 (2008) and also erred in failing to ensure compliance with the April 2015 Court remand.  In April 2015, the Court granted the parties Joint Motion for Remand (JMR) that directed the Board to consider the holding in Johnson and whether the combined effects of the Veteran's service-connected low back and bilateral hearing loss disabilities warranted referral for extraschedular rating consideration.  

The Board notes that the Federal Circuit issued the Johnson decision, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  As Johnson is not limited to the second step of Thun, the Board misstated the law and, therefore, failed to comply with the Court's April 2015 Order granting the parties a JMR.   

Finally, the issue of TDIU was raised and found to be part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS/Virtual VA file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any neurological manifestations of the DDD of the lumbar spine other than lower extremity neuropathy such as his urinary frequency, nocturia, and erectile dysfunction due to his service-connected lumbar spine disability.  The claims folder must be reviewed by the examiner.  Any indicated studies should be performed.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any neurological manifestations of the DDD of the lumbar spine other than lower extremity neuropathy such as his urinary frequency, nocturia, and erectile dysfunction is aggravated by the Veteran's service-connected low back disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology, which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  

3.  The Veteran should undergo a VA examination for the purpose of determining functional impairment relative to whether and to what degree the Veteran's service-connected disabilities render him incapable of obtaining and maintaining substantially gainful employment and to determine the combined effect of all of the service-connected disabilities.  The claims folder should be made available for review in connection with this examination.  The VA examiner should determine any combined effect or collective impact of all of the service-connected disabilities, for use in determining whether an extra-schedular evaluation is warranted.  The VA examiner should also comment on functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any comments on functional impairment of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  Therefore, age and nonservice-connected disabilities should be neither mentioned nor discussed.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

4.  In accordance with the JMR from the Court and the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary for the low back and bilateral hearing loss claims, to include consideration of the collective impact of all of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.   

5.  If the RO determines that referral is necessary, such referral should be made. 

6.  The AOJ should issue a Statement of the Case on the issues of increased ratings for degenerative joint disease of the lumbar spine, persistent depressive disorder with persistent major depressive episode and generalized anxiety disorder, tension headaches and tinnitus.  The Veteran and his attorney should be advised of the necessity to perfect the appeal of these issues to obtain appellate review.  Return these issues to the Board only if the appeal is perfected.

7.  Then, adjudicate the issues on appeal. If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

